Citation Nr: 1045227	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
(BHL) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to September 
1962.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 


FINDING OF FACT

The Veteran has BHL disability that is etiologically related to 
in-service noise exposure.  


CONCLUSION OF LAW

BHL disability was incurred in active duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to establish the Veteran's 
entitlement to service connection for BHL disability.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for BHL 
disability because it is related to service.  

Specifically, at the October 2010 hearing, the Veteran testified 
that he noticed hearing impairment in service and that it has 
continued since service.  He also testified that he had exposure 
to in-service acoustic trauma, to include from a variety of 
artillery fire on the firing range, from his involvement in 
pistol competitions, and from getting troops ready for combat in 
his military occupational specialty (MOS) as a field signal 
center officer, without the use of hearing protection.  The 
Veteran also stated that he had no significant noise exposure 
after service as he worked in an office environment as a safety 
advisor/safety engineer with paneled walls, carpeted floors, and 
minimal exposure to factory floors.  The Board notes that the 
Veteran is competent to state when he first noticed difficulty 
hearing.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds no 
reason to question the credibility of his testimony as service 
personnel records confirm that the Veteran worked as a signal 
officer in the Army and attended small arms school with a major 
course involving pistols, and there is no evidence that 
contradicts his assertion that he wore no hearing protection when 
performing his duties. 

Service treatment records reflect that the Veteran underwent a 
left mastoidectomy in 1940 when he was six-years-old.  A 
separation audiogram in September 1962 showed hearing within 
normal limits bilaterally. 

Of record is a February 2005 VA audiology assessment report 
noting the Veteran had bilateral sensorineural hearing loss, 
moderate to severe with excellent speech discrimination 
bilaterally, and private auditory test records with an 
accompanying letter from Dr. C.A.H., M.D., stating that the 
Veteran was evaluated in May 2008 for bilateral sensorineural 
hearing loss with results of hearing loss progression (from 
testing in May 1981 that showed notched sensorineural hearing 
loss in both ears and stable serial testing through at least 
1996) at a level of greater than 95 decibels at 4000-6000 Hertz.  
Dr. C.A.H. opined that the results were consistent with 
additional decline in hearing due to age; however, the majority 
of his hearing loss was due to noise exposure.  She furthered 
that the configuration of the Veteran's hearing loss over the 
years was classic for noise-induced sensorineural hearing loss; 
the Veteran's description of the type and frequency of noise 
exposure during his military service was sufficient to cause this 
type and degree of hearing loss; the Veteran had no significant 
occupational, recreational, or accidental history of noise 
exposure other than that which occurred during his military 
service; and therefore, it was reasonable to conclude that the 
primary cause of his hearing loss was occupational exposure to 
noise which occurred during his three years of military service.

This evidence confirms the Veteran currently has BHL disability, 
as defined by VA regulation, and provides a positive etiological 
opinion linking the disability to his active service.

As discussed above, the Veteran is competent to report when his 
symptoms started and generally how long they have lasted.  
Moreover, the Board has found the Veteran to be a credible 
historian and accepts his contention that his only significant 
noise exposure occurred in service.  Accordingly, the Board 
concludes that the Veteran's BHL disability is etiologically 
related to his active service. 

In sum, in light of the credible testimony, evidence establishing 
exposure to noise in service, and the Veteran's private physician 
linking his BHL disability to his active service, the Board finds 
that the preponderance of the evidence is in favor of the claim.  
Accordingly, service connection for BHL disability is warranted.


ORDER

Entitlement to service connection for BHL disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


